Exhibit 10.6

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of [date], by
and among T-Mobile US, Inc., a Delaware corporation (the “Company”), and
                    (the “Indemnitee”).

WHEREAS, the Indemnitee has been asked to serve or is currently serving on the
Board of Directors (the “Board”) of the Company, as an officer of the Company,
or as a director, officer, employee or agent of an Affiliate of the Company;

WHEREAS, competent and experienced persons are reluctant to serve publicly-held
companies as directors and/or officers or in other fiduciary capacities at the
request of such companies unless they are provided with adequate protection
through liability insurance and adequate indemnification against risks of claims
and actions against them arising out of such service;

WHEREAS, the Board has determined that the ability to attract and retain
qualified persons to serve as directors and/or officers or in other fiduciary
capacities at the request of the Company is in the best interests of the Company
and its stockholders, and that the Company should act to assure such persons
that there will be adequate protection through insurance and indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the Company or the Company’s Affiliates;

WHEREAS, Section 145 of the Delaware General Corporation Law (“Section 145”)
empowers companies to indemnify, in accordance with the provisions of
Section 145, any person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that such person is or was a director, officer, employee or agent of a company,
or is or was serving at the request of such company as a director, officer,
employee or agent of another company, partnership, joint venture, trust or other
enterprise, against expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by such person in
connection with such action, suit or proceeding, and to pay, in advance of the
final disposition of any such action, suit or proceeding, the expenses
(including attorneys’ fees) reasonably incurred by any person, in accordance
with the provisions of Section 145;

WHEREAS, the Company has adopted provisions in its Fourth Amended and Restated
Certificate of Incorporation (as amended and/or restated from time to time, the
“Certificate”) addressing indemnification and advancement of expenses to its
officers, directors and other Persons, and providing that such provisions shall
not be exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any law, the Company’s bylaws, as
amended and/or restated from time to time (the “Bylaws”), agreement, vote of
stockholders or disinterested directors or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office; and



--------------------------------------------------------------------------------

WHEREAS, the Indemnitee is willing to serve or continue to serve on the Board,
as an officer or employee of the Company, or as a director, manager, member,
officer, employee or agent of an Affiliate of the Company on the condition that
he or she be so indemnified under the Certificate and this Agreement.

NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

Section 1. Services by the Indemnitee. The Indemnitee agrees to serve or
continue to serve at the request of the Company as a director, officer and/or
employee of the Company (including, without limitation, service on one or more
committees of the Board) and/or as a director, manager, member, officer,
employee or agent of an Affiliate of the Company. Notwithstanding the foregoing,
the Indemnitee may at any time and for any reason resign from any such position.

Section 2. Indemnification—General. The Company shall indemnify, and advance
Expenses to, the Indemnitee as provided in this Agreement and to the fullest
extent permitted by applicable law in effect on the date hereof and to such
greater extent as such law may thereafter from time to time permit. The rights
of the Indemnitee provided under the preceding sentence shall include, but shall
not be limited to, the rights set forth in the other Sections of this Agreement.

Section 3. Proceedings Other Than Proceedings by or in the Right of the Company.
The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 3 if, by reason of his or her Corporate Status, he or she is, or is
threatened to be made, a party to or participant in any threatened, pending or
completed Proceeding, other than a Proceeding by or in the right of the Company.
Pursuant to this Section 3, the Company shall indemnify the Indemnitee against
Expenses, judgments, penalties, fines and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, penalties, fines and amounts paid in
settlement) (as and to the extent permitted hereunder) actually and reasonably
incurred by him or her or on his or her behalf in connection with such
Proceeding or any claim, issue or matter therein, if he or she acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company or in a manner otherwise expressly permitted
under the Certificate, the Bylaws, or the Stockholder’s Agreement by and between
Deutsche Telekom AG and the Company dated as of April 30, 2013 (the
“Stockholder’s Agreement”) and, with respect to any criminal Proceeding, if he
or she had no reasonable cause to believe his or her conduct was unlawful.

Section 4. Proceedings by or in the Right of the Company. The Indemnitee shall
be entitled to the rights of indemnification provided in this Section 4 if, by
reason of his or her Corporate Status, he or she is, or is threatened to be
made, a party to or participant in any threatened, pending or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor. Pursuant to this Section 4, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by him or her or on
his or her behalf in connection with the defense or the settlement of such
Proceeding if he or she acted in good faith and in a manner he or she reasonably
believed to be in, or not opposed to, the best



--------------------------------------------------------------------------------

interests of the Company or in a manner otherwise expressly permitted under the
Certificate, the Bylaws, or the Stockholder’s Agreement. Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which the Indemnitee shall
have been adjudged to be liable to the Company or if applicable law prohibits
such indemnification; provided, however, that if applicable law so permits,
indemnification against Expenses shall nevertheless be made by the Company in
such event if and to the extent that the court in which such Proceeding shall
have been brought or is pending, shall so determine.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.

(a) To the extent that the Indemnitee is, by reason of his or her Corporate
Status, a party to and is wholly successful, on the merits or otherwise, in any
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection therewith. If the Indemnitee is not wholly successful in defense of
any Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify the Indemnitee against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with each such
claim, issue or matter as to which the Indemnitee is successful, on the merits
or otherwise. For purposes of this Section 5(a), and without limiting the
foregoing, if any Proceeding is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to the Indemnitee, (ii) an adjudication that the Indemnitee was liable
to the Company, (iii) a plea of guilty or nolo contendere by the Indemnitee,
(iv) an adjudication that the Indemnitee did not act in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or in a manner that was not otherwise expressly
permitted under the Certificate, the Bylaws or the Stockholder’s Agreement, and
(v) with respect to any criminal proceeding, an adjudication that the Indemnitee
had no reasonable cause to believe the Indemnitee’s conduct was unlawful, the
Indemnitee shall be considered for the purposes hereof to have been wholly
successful with respect thereto. The provisions of this Section 5(a) are subject
to Section 5(b) below.

(b) In no event shall the Indemnitee be entitled to indemnification under
Section 5(a) above with respect to a claim, issue or matter to the extent
(i) applicable law prohibits such indemnification, or (ii) an admission is made
by the Indemnitee in writing to the Company or in such Proceeding, or a final,
nonappealable determination is made in such Proceeding, that the Indemnitee did
not satisfy the standard of conduct required for indemnification under this
Agreement that applies with respect to such claim, issue or matter as to which
the Indemnitee was made, or was threatened to be made, a party to such
Proceeding.

Section 6. Indemnification for Expenses as a Witness. Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of his or her Corporate Status, a witness, or is made or asked to respond
to discovery requests, in any Proceeding to which the Indemnitee is not a party,
the Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in connection therewith.



--------------------------------------------------------------------------------

Section 7. Determination of Entitlement to Indemnification.

(a) Except as provided in Section 5(a) above and except for indemnification
claims under Section 6 above, the Indemnitee shall be entitled to
indemnification pursuant to this Agreement only upon a determination that the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe that the
Indemnitee’s conduct was unlawful.

(b) Upon written request of the Indemnitee for indemnification, the entitlement
of the Indemnitee to such requested indemnification shall be determined by one
of the following methods:

(i) by a majority vote of Disinterested Directors, whether or not such majority
constitutes a quorum; or

(ii) by a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, whether or not such majority constitutes a quorum of
the Board; or

(iii) if there are not Disinterested Directors or if the Disisnterested
Directors so direct, by Independent Counsel in a written opinion to the Board,
or designated committee of the Board, with a copy to the Indemnitee, which
Independent Counsel shall be selected by majority vote of the Company’s
directors at a meeting at which a quorum is present, or a majority vote of the
Disinterested Directors, or committee of Disinterested Directors; or

(iv) if so directed by the Board, by the Company’s stockholders, by a majority
vote of those in attendance at a meeting at which a quorum is present; or

(v) in the event that a Change of Control has occurred, upon written request of
the Indemnitee, by Independent Counsel (selected by the Indemnitee) in a written
opinion to the Board, a copy of which shall be delivered to the Indemnitee.

(c) The Company shall pay any and all reasonable fees and Expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 7(b) hereof. The Company shall pay all costs
associated with its determination of the Indemnitee’s eligibility for
indemnification.

(d) To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Promptly upon receipt of the Indemnitee’s request
for indemnification, the secretary of the Company shall provide written notice
of such request to the Board or such other person or persons empowered to make
the



--------------------------------------------------------------------------------

determination requested in Section 7(b), and the Company shall thereafter
promptly make (or cause to be made) such determination. Subject to Section 11,
if the Person empowered or selected under Section 7(b) to determine whether the
Indemnitee is entitled to indemnification shall not have made a determination
within thirty (30) days after receipt by the Company of the request therefor,
the requisite determination of entitlement to indemnification shall, to the
fullest extent not prohibited by law or Section 11 hereof, be deemed to have
been made and the Indemnitee shall be entitled to such indemnification absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 30-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the Person making such determination with
respect to entitlement to indemnification in good faith requires such additional
time to obtain or evaluate documentation and/or information relating thereto;
and provided, further, that the foregoing provisions of this Section 7(d) shall
not apply (i) if the determination of entitlement to indemnification is to be
made by the stockholders pursuant to Section 7(b)(iv) of this Agreement and if
(A) within fifteen (15) days after receipt by the Company of the request for
such determination, the Board resolves to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 7(b)(iii) of this Agreement.

(e) In making a determination with respect to entitlement to indemnification
hereunder, the Person or Persons making such determination shall presume (unless
there is clear and convincing evidence to the contrary) that Indemnitee is
entitled to indemnification under this Agreement. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence. Neither the failure of the Company (including by
its Board or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its Board
or Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

Section 8. Advancement of Expenses.

(a) Subject to the terms and conditions of this Agreement, the Company shall
advance all reasonable Expenses incurred by or on behalf of the Indemnitee in
connection with any Proceeding within 20 calendar days after the receipt by the
Company of a written statement or statements from the Indemnitee requesting such
advance or advances from time to time, whether prior to or after the final
disposition of such Proceeding. Such written statement or statements shall
reasonably evidence the Expenses incurred or payable by or on behalf of the
Indemnitee. All amounts advanced to the Indemnitee by the Company pursuant to
this Section 8 shall be without interest.



--------------------------------------------------------------------------------

(b) As a condition precedent to the Company’s advancement of Expenses to the
Indemnitee, the Indemnitee shall provide the Company with an undertaking, in
substantially the form attached as Exhibit 1, by or on behalf of the Indemnitee
to reimburse such amount if (and only if) there is a final, nonappealable
adjudication or arbitration decision pursuant to which it is determined that the
Indemnitee is not entitled to be indemnified against such Expenses. Indemnitee’s
undertaking to reimburse any such amounts is not required to be secured and the
Company shall make all advances pursuant to this Section 8 without regard to the
financial ability of the Indemnitee to make repayment, without bond or other
security and without regard to the prospect of whether the Indemnitee may
ultimately be found to be entitled to indemnification under the provisions of
this Agreement

(c) Indemnitee shall submit to the Company a written request specifying the
indemnifiable amounts for which the Indemnitee seeks payment under Sections 2, 3
and 4 of this Agreement and the basis for the claim. Subject to the terms and
conditions of this Agreement, the Company shall pay such indemnifiable amounts
to the Indemnitee within 30 calendar days (or earlier if reasonably requested by
the Indemnitee) of receipt of the request. At the request of the Company, the
Indemnitee shall furnish such documentation and information as are reasonably
available to the Indemnitee and necessary to establish that the Indemnitee is
entitled to indemnification hereunder. The Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel or member of the Board shall act reasonably and in good
faith in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any Expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. If indemnification for indemnifiable amounts
has been made under this Section 8 and it has been adjudicated finally by a
court of competent jurisdiction that, in connection with the subject of the
Proceeding out of which the claim for indemnification has arisen, the Indemnitee
is not entitled under this Agreement to such indemnification with respect to any
or all of such indemnifiable amounts, then the Indemnitee shall promptly, but in
no event more than 60 calendar days from the date such judgment has been
adjudicated finally by a court of competent jurisdiction, repay any or all of
such indemnifiable amounts, as the case may be, to the Company.

Section 9. Remedies of the Indemnitee.

(a) In the event that (i) advancement of Expenses is not timely made pursuant to
Section 8 of this Agreement, (ii) payment of indemnification is not made
pursuant to Section 6 of this Agreement within 10 calendar days after receipt by
the Company of a written request therefor or (iii) payment of indemnification is
not made within the time provided in and pursuant to Section 8 of this
Agreement, the Indemnitee shall be entitled to an adjudication in a court of
competent jurisdiction of his or her entitlement to such indemnification or
advancement of Expenses.



--------------------------------------------------------------------------------

(b) In the event that indemnification is requested pursuant to Section 8 of this
Agreement and such indemnification payment is not made within the time provided
in Section 8, any judicial proceeding commenced pursuant to this Section 9 shall
be conducted in all respects as a de novo trial on the merits, and the
Indemnitee shall not be prejudiced by reason of the Company’s failure to make
such indemnification payment, regardless of the Company’s basis for refusing to
make such payment. In any judicial proceeding or arbitration commenced pursuant
to this Section 9, the Company shall have the burden of proving that the
Indemnitee is not entitled to indemnification. If the Indemnitee commences a
judicial proceeding or arbitration pursuant to this Section 9, the Indemnitee
shall not be required to reimburse the Company for any advances pursuant to
Section 8 until a final determination is made with respect to the Indemnitee’s
entitlement to indemnification (as to which rights of appeal have been exhausted
or lapsed).

(c) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 9 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all of the provisions of this Agreement.

(d) In the event that the Indemnitee, pursuant to this Section 9, seeks a
judicial adjudication to enforce his or her rights under, or to recover damages
for breach of, this Agreement, the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses actually and reasonably incurred by him or her in such judicial
adjudication, unless the court determines that each of the Indemnitee’s claims
in such Proceeding were made in bad faith or were frivolous. In the event that a
Proceeding is commenced by or in the right of the Company against the Indemnitee
to enforce or interpret any of the terms of this Agreement, the Indemnitee shall
be entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him or her in
such Proceeding (including with respect to any counter-claims or cross-claims
made by the Indemnitee against the Company in such Proceeding), unless the court
determines that each of the Indemnitee’s material defenses in such Proceeding
were made in bad faith or were frivolous.

(e) Any judicial adjudication (as to which rights of appeal have been exhausted
or lapsed) determined under this Section 9 shall be final and binding on the
parties.

Section 10. Defense of Certain Proceedings. Notwithstanding any other provision
of this Agreement, with respect to any such Proceeding of which the Indemnitee
notifies the Company:

(a) Except as otherwise provided in this Section 10(a), to the extent that it
may wish, the Company may, separately or jointly with any other indemnifying
party, assume the defense of the Proceeding. After notice from the Company to
the Indemnitee of its election to assume the defense of the Proceeding, the
Company shall not be liable to the Indemnitee under this Agreement for any
Expenses subsequently incurred by the Indemnitee except as otherwise provided
below. Indemnitee shall have the right to employ the Indemnitee’s own counsel in
such Proceeding but the fees and expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof shall be at the
expense of the Indemnitee



--------------------------------------------------------------------------------

unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably determined that there is
an actual or potential conflict of interest between the Company and the
Indemnitee in the conduct of the defense of the Proceeding, or (iii) the Company
shall not within 20 calendar days of receipt of notice of the Proceeding from
the Indemnitee in fact have employed counsel to assume the defense of such
Proceeding.

(b) The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company, or as to which the Indemnitee shall have
made the determination provided for in subparagraph (a)(ii) above.

Section 11. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of Expenses under this Agreement:

(a) with respect to any Proceeding, or any claim therein, brought or made by the
Indemnitee against the Company, except for (i) any claim or Proceeding in
respect of this Agreement and/or the Indemnitee’s rights hereunder, (ii) any
claim or Proceeding to establish or enforce a right to indemnification under the
Certificate, the Bylaws, the Stockholder’s Agreement, or under any statute or
law, (iii) any counter-claim or cross-claim brought or made by the Indemnitee
against the Company in any Proceeding brought by or in the right of the Company
against the Indemnitee and (iv) any claim or Proceeding approved by the Board;

(b) with respect to any Proceeding, or any claim therein, brought or made by the
Indemnitee against any other Person, except for Proceedings or claims approved
by the Board and claims to enforce insurance rights under insurance policies
purchased pursuant to or in accordance with Section 13 herein;

(c) in respect of any claim, issue or matter in such Proceeding as to which the
Indemnitee shall have been adjudged to be liable to the Company, except to the
extent that the court in which such Proceeding shall have been brought or is
pending shall so determine;

(d) to the extent such indemnification or advancement is expressly prohibited by
Delaware law or the public policies of Delaware, the United States of America or
agencies of any governmental authority in any jurisdiction governing the matter
in question;

(e) for the disgorgement of profits arising from the purchase or sale by the
Indemnitee of securities of the Company in violation of Section 16(b) of the
Exchange Act, or any similar successor statute; or

(f) for the Indemnitee’s reimbursement to the Company of any bonus or other
incentive-based or equity-based compensation previously received by the
Indemnitee or payment of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Wall Street Reform Act of 2010 or any compensation
recoupment or “clawback” policy of the Company to which the Indemnitee is
subject.



--------------------------------------------------------------------------------

Section 12. Contribution.

(a) If, with respect to any Proceeding, the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to the
Indemnitee by final and nonappealable order for any reason other than that the
Indemnitee did not act in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to a criminal Proceeding, that the Indemnitee had reasonable cause to
believe his or her conduct was unlawful, the Company shall contribute to the
amount of Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee or on his or her behalf in
connection with such Proceeding or any claim, issue or matter therein in such
proportion as is appropriate to reflect the relative benefits received by the
Indemnitee and the relative fault of the Indemnitee versus the other defendants
or participants in connection with the action or inaction which resulted in such
Expenses, judgments, penalties, fines and amounts paid in settlement, as well as
any other relevant equitable considerations.

(b) The Company and the Indemnitee agree that it would not be just and equitable
if contribution pursuant to this Section 12 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in Section 12(a) above.

(c) No Person found guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act of 1933, as amended) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.

Section 13. Officer and Director Liability Insurance. The Company shall use all
commercially reasonable efforts to obtain and maintain in effect during the
entire period for which the Company is obligated to indemnify the Indemnitee
under this Agreement, one or more policies of insurance with reputable insurance
companies to provide the directors and officers of the Company with coverage for
losses from wrongful acts and omissions and to ensure the Company’s performance
of its indemnification obligations under this Agreement. In all such insurance
policies, the Indemnitee shall be named as an insured in such a manner as to
provide the Indemnitee with the same rights and benefits as are accorded to the
most favorably insured of the Company’s directors and officers. If, at the time
of the receipt of a notice of a Proceeding pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies. Notwithstanding
the foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that the Indemnitee is
adequately covered by such insurance maintained by a subsidiary or other
Affiliate of the Company.

(a) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees or agents of
any other corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other



--------------------------------------------------------------------------------

enterprise which the Indemnitee serves at the request of the Company, the
Indemnitee shall be named as an insured under and shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for the most favorably insured director or officer
under such policy or policies.

(b) The Company shall maintain the policies of insurance referred to in (a) and
(b) above so long as the Indemnitee has Corporate Status and for six (6) years
after the Indemnitee no longer has Corporate Status.

Section 14. Settlement of Claims. The Company shall not be liable to indemnify
the Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected by the Indemnitee without the Company’s written consent,
which consent shall not be unreasonably withheld.

Section 15. Duration of Agreement. This Agreement shall be unaffected by the
termination of the Corporate Status of the Indemnitee and shall continue for so
long as the Indemnitee may have any liability or potential liability by virtue
of his or her Corporate Status or may be asked to serve as a witness because of
his or her Corporate Status, including, without limitation, the final
termination of all pending Proceedings in respect of which the Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 9 of this
Agreement relating thereto, whether or not he or she is acting or serving in
such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

Section 16. Limitation of Liability. Notwithstanding any other provision of this
Agreement, neither party shall have any liability to the other for, and neither
party shall be entitled to recover from the other, any consequential, special,
punitive, multiple or exemplary damages as a result of a breach of this
Agreement.

Section 17. Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

Section 18. No Multiple Recovery. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and only to the extent that the Indemnitee has otherwise actually received
payment of such amounts under any insurance policy, contract, agreement or
otherwise, it being understood that the Indemnitee shall not be obligated to
seek any such payments.



--------------------------------------------------------------------------------

Section 19. Definitions. For purposes of this Agreement:

(a) “Affiliate” means, with respect to any Person, (i) any corporation,
partnership, limited liability company, joint venture, trust or other enterprise
(A) in which such Person directly or indirectly holds at least a twenty percent
(20%) equity interest or (B) is controlled by, under common control with or
controls such Person, or (ii) any employee benefit plan sponsored or maintained
by the Company or any Affiliate of the Company, including without limitation any
employee benefit plan which is governed by the Employee Retirement Income
Security Act of 1974, as amended.

(b) “Change of Control” means a change in control of the Company occurring after
the date and year first above written (the “Effective Date”) of a nature that
would be required to be reported in response to Item 5.01 of Current Report on
Form 8-K (or in response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement; provided, however, that, without limitation, such
a Change of Control shall be deemed to have occurred if after the Effective Date
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board in office immediately prior to such person attaining such
percentage, (ii) the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board in office immediately prior to such transaction or event
constitute less than a majority of the Board thereafter, or (iii) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board.

(c) “Corporate Status” describes the status of an individual who is or was an
officer or director of the Company, or is or was serving at the request of the
Company as an officer, director, manager, member, employee, administrator, agent
or other fiduciary of an Affiliate of the Company.

(d) “Disinterested Directors” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification or advancement
of expenses is sought by the Indemnitee.

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(f) “Expenses” shall include all reasonable attorneys’ fees, retainers,
appellate fees and costs, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, arbitrator’s fees, and all
other disbursements or expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating or
being or preparing to be a witness in a Proceeding



--------------------------------------------------------------------------------

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.

(h) “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.

(i) “Proceeding” includes any action, suit, hearings, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether formal or informal, governmental or non-governmental, or
civil, criminal, administrative or investigative.

Section 20. Non-Exclusivity. The Indemnitee’s rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of, and shall be without prejudice to, any other rights to
which the Indemnitee may at any time be entitled under applicable law, the
Certificate, the Bylaws, the Stockholder’s Agreement, any agreement, a vote of
stockholders, a resolution of directors or otherwise.

Section 21. Remedies Not Exclusive. No right or remedy herein conferred upon the
Indemnitee is intended to be exclusive of any other right or remedy, and every
other right or remedy shall be cumulative of and in addition to the rights and
remedies given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy of the Indemnitee
hereunder or otherwise shall not be deemed an election of remedies on the part
of the Indemnitee and shall not prevent the concurrent assertion or employment
of any other right or remedy by the Indemnitee.

Section 22. Changes in Law. In the event that a change in applicable law after
the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify a member of its board of directors or an officer, the Indemnitee
shall, by this Agreement, enjoy the greater benefits so afforded by such change.
In the event that a change in applicable law after the date of this Agreement,
whether by statute, rule or judicial decision, narrows or otherwise reduces the
right or ability of a Delaware corporation to indemnify a member of its board of
directors or an officer, such change shall have no effect on this Agreement or
any of the Indemnitee’s rights hereunder, except and only to the extent required
by law.

Section 23. Interpretation of Agreement. The Company and the Indemnitee
acknowledge and agree that it is their intention that this Agreement be
interpreted and enforced so as to provide indemnification to the Indemnitee to
the fullest extent now or hereafter permitted by law.



--------------------------------------------------------------------------------

Section 24. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.

Section 25. Governing Law; Jurisdiction and Venue; Specific Performance.

(a) The parties agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

(b) ANY DISPUTE ARISING OUT OF THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR
ARBITRATED SOLELY BEFORE THE COURTS LOCATED IN OR ARBITRATORS SITTING IN NEW
CASTLE COUNTY IN THE STATE OF DELAWARE, AND EACH PARTY TO THIS AGREEMENT:
(i) GENERALLY AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND ARBITRATORS AND VENUE THEREIN, AND WAIVES TO THE FULLEST
EXTENT PROVIDED BY LAW ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE
BASED UPON THE DOCTRINE OF “FORUM NON CONVENIENS;” AND (ii) GENERALLY AND
UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY DELIVERY OF CERTIFIED OR REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN
ACCORDANCE WITH THE NOTICE PROVISIONS OF THIS AGREEMENT.THE FOREGOING CONSENT TO
JURISDICTION SHALL NOT CONSTITUTE GENERAL CONSENT TO SERVICE OF PROCESS IN THE
STATE FOR ANY PURPOSE EXCEPT AS PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO
CONFER RIGHTS ON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT.

Section 26. Notice by the Indemnitee. The Indemnitee agrees to promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.

Section 27. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and received for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by U.S. certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed: (i) If to the Company: General Counsel, T-



--------------------------------------------------------------------------------

Mobile US, Inc. 12920 SE 38th St., Bellevue, WA 98006; and (ii) if to any other
party hereto, including the Indemnitee, to the address of such party set forth
on the signature page hereof; or to such other address as may have been
furnished by any party to the other(s), in accordance with this Section 27.

Section 28. Modification and Waiver. No supplement, modification or amendment of
this Agreement or any provision hereof shall limit or restrict in any way any
right of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in his or her Corporate Status prior to such
supplement, modification or amendment. No supplement, modification or amendment
of this Agreement or any provision hereof shall be binding unless executed in
writing by both of the Company and the Indemnitee. No waiver of any provision of
this Agreement shall be deemed or shall constitute a wavier of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

Section 29. Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

Section 30. Identical Counterparts. This Agreement may be executed in one or
more counterparts (whether by original, photocopy or facsimile signature), each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Only one such counterpart
executed by the party against whom enforcement is soutgh must be produced to
evidence the existence of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

T-Mobile US, Inc.     Indemnitee By:  

 

   

 

Signature     Signature

 

   

 

Name     Name

 

          Address:  

 

Title          

 



--------------------------------------------------------------------------------

EXHIBIT 1

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

Pursuant to Section 8(b) of the Indemnification Agreement between T-Mobile US,
Inc. and the undersigned, I agree to reimburse the Company for all expenses paid
or reimbursed to me or advanced on my behalf by the Company for my defense in
any civil or criminal action, suit, or Proceeding, in the event, and to the
extent that it shall ultimately be determined that I am not entitled to be
indemnified by the Company for such expenses pursuant to such Indemnification
Agreement.

 

 

[Name]